DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The status of the claims as of the amendment filed 9/21/2021 is as follows:
Claims 2-3, 5-7, 10, 13, 15, 17, 19, 21, 25, 28-31, 35-36, and 39-40 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1, 4, 8-9, 11-12, 14, 16, 18, 20, 22-24, 26-27, 32-34, and 37-38 are currently amended. Claims 41-43 are new. Claims 1, 4, 8-9, 11-12, 14, 16, 18, 20, 22-24, 26-27, 32-34, 37-38, and 41-43 are currently pending in the application and have been considered below.
Applicant’s Remarks filed 9/21/2021 have been considered.

Response to Amendment
Objection to Claims
The claims have been sufficiently amended to correct the minor informalities objected to in the previous office action such that the corresponding objections are withdrawn.
Rejection Under 35 USC 112(b)
	The claims have been amended to sufficiently clarify the indefinite elements identified in the previous office action such that the corresponding 35 USC 112(b) rejections are withdrawn.
Rejection Under 35 USC 101
	The claims have been amended and the corresponding 35 USC 101 rejections are withdrawn.
Rejection Under 35 USC 102/103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. prediction of specifically a chronic liver disease exacerbation based on respiratory rate derived from UWB radar or BCG sensors as well as toileting activity derived from a water sensor), and thus the corresponding 35 USC 102/103 rejections for claims 1-40 are withdrawn. However, 

Allowable Subject Matter
Claims 1, 4, 8-9, 11-12, 14, 16, 18, 20, 22-24, 26-27, 32-34, 37-38, and 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding eligibility under 35 USC 101, the claims could not be reasonably achieved mentally by a human actor; specifically, a human actor could not reasonably determine a respiratory rate of a patient from a measurement received from either a UWB radar sensor or a BCG sensor, nor trigger an audio or visual alarm at a dashboard based on a prediction of exacerbation of CLD. Further, the claims recite an unconventional combination of additional elements that provide an inventive concept under a Step 2B analysis. Specifically, claims 1 and 24 recite the combination of a UWB radar sensor, a water sensor, and computer components that determine respiratory rate from the UWB radar sensor measurement and toileting activity from the water sensor measurement to trigger an audio or visual alarm at a dashboard if an exacerbation of CLD is predicted based on a decrease in toileting activity concurrent with an increase in respiratory rate. Claim 43 recites similar additional elements, with the substitution of the UWB radar sensor for a sleep sensor including a BCG measurement device to determine the respiratory rate. Examiner could find no indication that the combination of a UWB radar sensor or BCG device to measure respiratory rate, a water sensor to measure toileting activity, and computing elements to trigger CLD exacerbation alarms based on toileting activity decreasing and respiratory rate increasing is well-understood, routine, and conventional in the art. Accordingly, the presently amended independent claims recite eligible subject matter. The remaining claims are also eligible under 35 USC 101 by virtue of their dependence on the independent claims.
The prior art references of record fail to explicitly disclose each and every limitation of the present invention in combination. In particular, the prior art fails to teach the triggering of an audio or visual alarm of a prediction of an exacerbation of chronic liver disease if there is a decrease in toileting activity of a patient as derived from water sensor measurements concurrent with an increase in respiratory rate as derived from measurements of either a UWB radar sensor or sleep sensor including a BCG device. The 
In addition, Sivertson teaches that it is well-known in the art to use an ultra-wideband radar to detect respiration of a person, while Young teaches that a ballistocardiograph device may be used to monitor vital signs of a patient in a home or elder-care setting. However, neither of these references also disclose using such measurements in combination with toileting activity derived from water sensors for the specific purpose of predicting chronic liver disease exacerbation under the particular conditions of a decrease in toileting activity and an increase in respiratory rate. 
Upon completion of an updated prior art search, Examiner further submits that the NPL reference “A systematic review on the prognostic indicators of acute on chronic liver failure and their predictive value for mortality” by Wlodzimirow et al. is relevant to the field of Applicant’s invention, but does not disclose the particular indicators of CLD exacerbation recited in the claim. Further, Ilan (US 20190134096 A1) notes indicators of sepsis as including rapid breathing and decreased urination, but does not disclose measuring these indicators via the specific sensors of the instant claims, nor does it expand upon them as useful predictors for other conditions (e.g. CLD exacerbation). 
Accordingly, the presently amended independent claims recite allowable subject matter. The remaining claims also recite allowable subject matter by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626